 

Case 5:20-cm-00027-ELW D ment1 Fil :1.
ocument iled 03/09/20 Pa C Abas 1

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant 7 WESTERN DIST ARKANSAS
UNITED STATES DISTRICT COURT MAR - 2020
for the DOUGLAS F. YOUNG, Clerk
Western District of Arkansas By Depaty Chest

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Samsung Galaxy S7
(ID: SM-G930F)

Case No. 5.20 cw al

Ne ee ne ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Prapeeht9-be searched ad gives location) 4.5 authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 274 4(3)
(A) and Federal Rule of Criminal Procedure 41

located in the Western District of Arkansas , there is now concealed (identify the

person or describe the property to be seized):
SEE ATTACHMENT “B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
[9 a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Code Section Offense Description

18 U.S.C, 2422(b) Attempted Online Enticement of a Minor

The application is based on these facts:

See Attachment "C"

wh Continued on the attached sheet.

CO) Delayed notice of __— days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,

 

 

Applicant % signature

Thomas Wooten, Task Force Officer

 

Printed name and title

Sworn to before me and signed in my presence. hak J '

Date: 3) | ao aO

 

Judge's signature

City and state: Fayetteville, Arkansas Honorable Erin L. Wiedemann

 

Printed name and title
Case 5:20-cm-00027-ELW Documenti1 _ Filed 03/09/20 Page 2 of 12 PagelD #: 2

ATTACHMENT C

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS
ss AFFIDAVIT

COUNTY OF WASHINGTON

Affidavit in Support of Application for Search Warrant
I, Thomas Wooten, a Task Force Officer with Homeland Security Investigations (HSI), being

duly sworn, hereby depose and state as follows:

1, I am a Task Force Officer with the Department of Homeland Security, Homeland
Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in Charge Office
in Fayetteville, Arkansas. Since June of 2000, I have been a police officer / detective with the
Springdale, Arkansas Police Department. As such, I am authorized by the State of Arkansas to
apply for and execute search warrants, arrest warrants and other instruments of the court. As a
police officer / detective, I have received specialized training in matters related to criminal
investigation, specifically but not limited to the areas of sexual exploitation of minors, drug
distribution, and money laundering. Since August of 2017, I have been assigned as a Task Force
Officer to Homeland Security Investigations (HSI, a component of the U.S. Department’ of
Homeland Security. As a Task Force Officer (TFO) with HSII primarily investigate crimes related
to the sexual exploitation of minors. Prior to joining HSI, I attended a 40-hour training session
covering Title 8, Title 18, Title 19 and Title 21 of the United States Code. As such, I am a law
enforcement officer within the meaning of Section 115(c)(1) of Title 18, United States Code, who

is authorized by law or Government agency to engage in or supervise the prevention, detection,

 
Case 5:20-cm-00027-ELW Documenti1 _ Filed 03/09/20 Page 3 of 12 PagelD #: 3

investigation and/or prosecution of any violation of Federal and State criminal law. Since joining
HSI as a taskforce officer, your Affiant has received training in Cellebrite Mobile Forensics,
Passmark Software/OSForensics Triage tools, and has obtained certifications as a Cellebrite
Certified Operator, Cellebrite Certified Physical Analyst and OSForensics Triage Operator. This
affidavit is being submitted based on information from my own investigative efforts as well as
information obtained from others who have investigated this matter and/or have personal
knowledge of the facts herein.

2 This affidavit is being submitted in support of an application for a search warrant
for electronic devices described as being a Samsung Galaxy S7 bearing identification number SM-
_ G930F, also referred to as “SUBJECT ITEM”, located and seized from Dustin BALDWIN’S
person at the time of his encounter and arrest in Fayetteville, Arkansas. As such, it does not include
all of the information known to me as part of this investigation, but only information sufficient to

establish probable cause for the requested search warrant.

Statutory Authority

3. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2422(b) — Attempted Online Enticement of a Minor, making it a crime for a person to use
the internet or any other means, which affects interstate commerce, to attempt to knowingly
persuade, induce, entice and coerce a person who has not attained the age of 18 years to be caused
to engage in a criminal sex act.

a. Under Title 18, United States Code, Section 2422(b), it is a federal crime
for any person to knowingly persuade, induce, entice, or coerce any individual who
has not attained the age of 18 years, to engage in prostitution or any sexual activity

for which any person can be charged with a criminal offense, or attempts to do so.

 
Case 5:20-cm-00027-ELW Document1 Filed 03/09/20 Page 4 of 12 PagelD #: 4

Further, under Title 18, United States Code, Section 2253(a)(3), a person who is
convicted of an offense under Title 18, United States Code, Section 2422(b), shall
forfeit to the United States such person’s interest in any property, real or personal,

used or intended to be used to commit or to promote the commission of such

offense.

Background Regarding Computer/Electronic Devices

and the Internet

I have had both training and experience in the investigation of computer-related

crimes. Based on my training, experience and knowledge, I know the following:

a. Cell phones and more advanced devices known as “smart phones” function the

same as computers and can run computer software and applications, create and edit
files, access the Internet, chat, text, email, and interact with others on the Internet,
and store, send, and receive files, among other functions. Cell phones and smart
phones have been used by child pornographers to send, receive, store, and produce
images depicting child pornography, as well as engage in voice, email, text, and
real time chat conversations with minors and others. Cell phones and smart phones
can contain SD cards and/or SIM cards that can store data such as pictures, videos,

text messages, contact lists, call logs and other data.

. Computer technology, including mobile smart or cell phones, and the Internet have

revolutionized the manner in which persons who have a sexual interest in children
can communicate. The Internet affords individuals several different venues for
meeting each other, meeting children and their parents, obtaining, viewing and

trading child pornography in a relatively secure, and anonymous fashion.

 
Case 5:20-cm-00027-ELW Documenti1_ Filed 03/09/20 Page 5 of 12 PagelD #: 5

c. Computers including cell phones basically serve five functions in connection with
child exploitation: production of child pornography, communication, distribution,
storage, and social networking. In addition, new technologies are developing
allowing average computer users avenues to mask their IP addresses for more
private Internet browsing sessions.

d. Through the Internet, electronic contact can be made to literally millions of
computers around the world using any of their devices.

e. As with most digital technology, communications made from a computer or smart
phone are often saved or stored on that device. Storing this information can be
intentional, for example, by saving an e-mail as a file on the computer or saving the
location of one’s favorite websites in “bookmarked” files. Digital information can
also be retained unintentionally. Traces of the path of an electronic communication
may be automatically stored in many places, such as temporary files or ISP client
software, among others. In addition to electronic communications, a computer
user’s Internet activities generally leave traces in a computer’s web cache and
Internet history files. A forensic examiner often can recover evidence that shows
whether a computer contains peer-to-peer software, when the computer was sharing
files, and some of the files that were uploaded or downloaded. Computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a hard drive, deleted, or viewed via the iFidenst Electronic files
downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they can be recovered months or years later using

readily available forensic tools. When a person “deletes” a file on a home

 
Case 5:20-cm-00027-ELW Documenti_ Filed 03/09/20 Page 6 of 12 PagelD #: 6

computer, the data contained in the file does not actually disappear; rather, that data
remains on the hard drive until it is overwritten by new data. Therefore, deleted
files, or remnants of deleted files, may reside in free space or slack space -- that is,
in space on the hard drive that is not allocated to an active file or that is unused after
a file has been allocated to a set block of storage space -- for long periods of time
before they are overwritten. In addition, a computer’s operating system may also
keep a record of deleted data in a “swap” or “recovery” file. Similarly, files that
have been viewed via the Internet are automatically downloaded into a temporary
Internet directory or “cache.” The browser typically maintains a fixed amount of
hard drive space devoted to these files, and the files are only overwritten as they
are replaced with more recently viewed Internet pages. Thus, the ability to retrieve
adhe of an electronic file from a hard drive depends less on when the file was
downloaded or viewed than on a particular user’s type of device, operating system,
storage capacity, and computer habits.

f. As is the case with most digital technology, communications by way of computer
can be saved or stored on the computer used for these purposes. Storing this
information can be intentional, i.e., by saving an e-mail as a file on the computer or
saving the location of one's favorite websites in, for example, "bookmarked" files.
Digital information can also be retained unintentionally, e.g., traces of the path of
an electronic communication may be automatically stored in many places (e.g.,
temporary files or ISP client software, among others). In addition to electronic
communications, a computer user's Internet activities generally leave traces or

"footprints" in the web cache and history files of the browser used. A forensic

 
Case 5:20-cm-00027-ELW Documenti_ Filed 03/09/20 Page 7 of 12 PagelD #: 7

>

examiner often can recover evidence suggesting the Internet activities such as

whether a computer contains specific applications or software, when the computer

was sharing files and some of the files which were uploaded or downloaded, as well

as the date, time, means, and individual with which the user of the computer was

contacting via electronic communication. Such information is often maintained

indefinitely until overwritten by other data.

Background Regarding Craigslist

Based on my knowledge and experience and information obtained from other law

enforcement personnel with training and experience in this area, the following is known about

Craigslist:

£

Craigslist is a classified advertisement website with sections devoted to
jobs, housing, for sale, items wanted, services, community service, Bigs,
resumes, and discussion forums.

The website began services in 1995 as an email distribution list to friends,
featuring local events in California. It then became a web-based service in -
1996 and expanded into other classified categories. Craigslist started
expanding in 2000, and now covers 70 countries.

The website serves more than approximately 20 billion page views per
month, putting it 72"¢ place overall among websites in the United States
with more than 49.4 million unique monthly visitors in the United States

alone.

Over the years, Craigslist became a very popular online destination in
arranging personal dates and sexual encounters through their “Personals”
section. In March 2018, Craigslist discontinued the section in response to
the passing of the Stop Enabling Sex Trafficking Act by the United States
Congress.

Craigslist has a user flagging system to quickly identify illegal and
inappropriate postings. Users may flag postings they believe to be in
violation of Craigslist guidelines. Flagging does not require account login
or registration, and can be done anonymously by anyone.

 
Case 5:20-cm-00027-ELW Document1 _ Filed 03/09/20 Page 8 of 12 PagelD #: 8

Summary of the Investigation to Date

6. Beginning in September 2019, the HSI Internet Crimes Against Children (ICAC)
Task Force and Arkansas State Police, with assistance from local law enforcement agencies, set
up an operation to target online predators during the 2019 Bikes, Blues and BBQ Rally in
Northwest Arkansas. As a part of the operation, undercover law enforcement agents put out
he advertisements on online websites and mobile applications or “apps.” During the
operation, an individual later identified as being Dustin BALDWIN, responded to a particular
Craigslist advertisement posting and ultimately began chatting through email correspondence with
an undercover agent, posing as a minor female, in order to negotiate the terms of engaging in a
sexual act which would constitute a violation of both Arkansas and Federal statutes.

a On or about September 23, 2019, BALDWIN responded to an undercover
Craigslist advertisement and began chatting through email correspondence and text messaging
with an undercover law enforcement officer, who was posing as a fourteen (14) year old minor
female. Between September 23 and September 24, 2019, BALDWIN, utilizing the screen name
of “Dustin BALDWIN” and telephone number of (479) 531-2592, engaged in multiple emails and
text messages with the believed minor female where he discussed specific details of performing
sexual activities and arranged a meeting for a sexual encounter. On September 24, 2019, at
approximately 20:45 hours, BALDWIN was encountered as he arrived at the prearranged meeting
location as discussed with the believed fourteen (14) year old minor female for the sexual
encounter. At the time of his arrest for violations of Arkansas state laws, BALDWIN was found
to be in possession of a Samsung Galaxy S7 cellular telephone, bearing identification number SM-

G930F (SUBJECT ITEM).

8. During a post-Miranda interview, BALDWIN admitted to being the individual

 
Case 5:20-cm-00027-ELW Documenti1 Filed 03/09/20 Page 9 of 12 PagelD #: 9

responsible for communicating with the believed minor female. Additionally, BALDWIN
confirmed his personal email address of mrbaldwin23@gmail.com and his cellular telephone
number of (479) 531-2592, which was one and the same utilized to contact the believed minor
female. The SUBJECT ITEM, which was the only electronic device located on BALDWIN at
the time of his arrest, is believed to be the cellular telephone utilized to communicate with the
undercover agent through his personal email account and text messaging.

9. On November 12, 2019, TFO Wooten obtained a federal search warrant to search
the SUBJECT ITEM and subsequently executed the warrant on November 13, 2019. The
SUBJECT ITEM was processed with Cellebrite UFED4PC and a report was generated with
Cellebrite UFED Physical Analyzer. An advanced logical and file system extraction was obtained
on the SUBJECT ITEM and a physical extraction was obtained on the micro SD card found
installed within the cellular device. After further review of the digital evidence obtained through
Cellebrite, your affiant discovered the reports did not include email content. Your affiant visually
observed emails on the device at the time of the extraction, but later realized that the Cellebrite
extraction did not obtain the email content stored on the device.

10. As of February 18, 2020, your affiant learned of updated extraction capabilities
through Cellebrite, which now has the capability of taking screen shots of potential evidence found
within the device. Your affiant is requesting permission to search the SUBJECT ITEM again, in
order to locate the email content stored on the device and to capture the evidence with additional
forensic tools. The email evidence will further show communication between BALDWIN and the
undercover officer posing as a fourteen-year-old minor.

Conclusion

 
Case 5:20-cm-00027-ELW Document1 Filed 03/09/20 Page 10 of 12 PagelD #: 10

11. Based on the foregoing information, probable cause exists to believe there is located
on a Samsung Galaxy S7 bearing identification number SM-G930F, the SUBJECT ITEM,
evidence of violations of Title 18, United States Code, Section 2422(b), et seq. Your Affiant prays
upon his honorable court to issue a search warrant for the SUBJECT ITEM for the item set forth
in attachment “B” (which is attached hereto and incorporated herein by reference), that constitute
evidence, fruits, and instrumentalities of violation of Title 18, United States Code, Section 2422(b),

et seq.

Le
Thomas Wooten, Task Forcé Officer
Homeland Security Investigations

Affidavit subscribed and sworn to before me this qin day of March, 2020

fo. A. Watdiataan

Honorable Erin L. Wiedemann
United States Magistrate Judge

 

 
Case 5:20-cm-00027-ELW Document1 Filed 03/09/20 Page 11 of 12 PageID #: 11

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The following electronic device (SUBJECT ITEMS), confiscated from Dustin BALDWIN on
SEPTEMBER 24, 2019, at the time of his arrest:

001— One (1) Samsung Galaxy 87, Model# SM-G930F

 
Case 5:20-cm-00027-ELW Document1 Filed 03/09/20 Page 12 of 12 PageID #: 12

ATTACHMENT B
ITEMS TO BE SEARCHED FOR AND SEIZED

Evidence of violations of Title 18, United States Code, Section 2422(b) including the following:

a. Information or correspondence pertaining to the sexual exploitation of minors or
solicitation of such for sexual activity, including any and all information such as e-mail, chat logs,
text messages, etc. related to the online enticement of a minor, including but not limited to:

i.

ii.

Correspondence including, but not limited to, electronic mail, chat logs, and
electronic messages, text messages, establishing possession, identity of
individuals (including Contact lists), access to, or transmission through interstate
or foreign commerce, including by United States mail or by computer, of transfer
or attempted transfer of obscene material to a minor;

Any and all chat log, text messages, email, or any type of communication in any
form that is related to the transfer or attempted transfer of obscene material to a

minor

a. Including messages sent to individuals discussing the sexual assault or desire
to sexually assault minors or discussion of online posts regarding images of
child pornography.

b. All communications and files with or about potential minors involving sexual
topics or in an effort to seduce the minor or send the minor pictures and or
videos of sexually explicit conduct.

C, Records evidencing ownership of the items seized, including in and all lists of names,
telephone numbers, addresses and contacts, and the content of voice mails and text messages and
internet-based applications including but not limited to:

i.

li.

All records, documents, invoices, notes and materials that pertain to accounts with
any Internet Service Provider (ISP), cell phone service provider, or electronic
service provider, as well as all records relating to the ownership or use of the
computer equipment or electronic devices.

All records which evidence operation or ownership or use of computer or electronic
equipment or devices, including, but not limited to, correspondence, sales receipts,
bills, financial records, tax records, personal photographs, telephone records,
notebooks, diaries, reference materials, or other personal items, and registration
information for any software on the computer or device.

 
